UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8119


JOHN ANTHONY MATTHEWS,

                Petitioner - Appellant,

          v.

ROBERT KOPPEL, Warden, Jessup Correctional Institution;
DOUGLAS F. GANSLER, Attorney General of the State of
Maryland,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-01389-CCB)


Submitted:   May 20, 2010                  Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Eugene Bair, BENNETT & BAIR, LLC, Greenbelt, Maryland, for
Appellant.   Edward John Kelley, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     Anthony     Matthews      seeks    to       appeal    the   district

court’s    order    denying      relief   on    his    28    U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                           See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a     substantial      showing         of     the    denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484 (2000);        see Miller-El     v.   Cockrell,          537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Matthews has not made the requisite showing.

Accordingly,       we    deny   Matthews’s      motion      for     a    certificate     of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately




                                          2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3